 

EXHIBIT 10.40         

CONFORMED COPY

 

THIS AMENDMENT NO. 4 (this “Amendment”) to the Stock Purchase Agreement dated as
of September 1, 2000 (the “Stock Purchase Agreement”) by and between ATCDG
Acquisition Corp., Inc. (“Acquisition Corp.”) and Aftermarket Technology Corp.
(“Seller”) is entered into December 28, 2001 by and between ATC Distribution
Group, Inc. (the “Company”) (as successor by merger to Acquisition Corp.) and
Seller.

 

WHEREAS, the Company issued 8,650 shares of its Series B Preferred Stock, par
value $0.01 per share (the “Shares”), to Seller in connection with the
acquisition of the Company from Seller on October 27, 2001, in accordance with
the terms of the Stock Purchase Agreement;

WHEREAS, pursuant to the Stock Purchase Agreement of even date herewith by and
between ATCDG Holdings Corp., Inc. (“Holdings”) and Seller, Seller is selling,
and Holdings is purchasing, all of the Shares (the “Purchase”);

WHEREAS, in connection with the Purchase, Seller and the Company desire to amend
the Stock Purchase Agreement to account for the Purchase;

 

NOW, THEREFORE, in consideration of the promises, terms and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

 


1.             AMENDMENT AND RESTATEMENT OF SECTION 9.01(C)(I).  SECTION
9.01(C)(I) OF THE STOCK PURCHASE AGREEMENT WILL BE AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“Notwithstanding anything to the contrary provided in this Agreement, except as
provided in Section 9.01(c)(ii), the aggregate liability of Seller under Section
9.01(c)(i), (iv) and (v) shall not exceed $12,000,000 in cash (the “Cash Cap”). 
Indemnification payments by Seller under Section 9.01(c)(i), (iv) and (v) shall
be paid by means of draws against the Letter of Credit, which shall be deemed to
be a payment against the Cash Cap on a dollar-for-dollar basis, until the
earlier to occur of (A) the exhaustion of the aggregate amount of the Letter of
Credit by such draws or (B) the expiration or termination of the Letter of
Credit in accordance with its terms.  Subsequent to the earlier to occur of
events (A) or (B) in the preceding sentence, indemnity payments by Seller under
Section 9.01(c)(i), (iv) and (v) shall be made by Seller, until the remaining
amount of the Cash Cap shall have been exhausted.”

 

 

1

--------------------------------------------------------------------------------


 


2.             REMOVAL OF REFERENCES TO THE TERM “STOCK CAP” FROM THE AGREEMENT.

A.             THE LINE CONTAINING THE TERM “STOCK CAP” AND THE REFERENCE TO
“SECTION 9.01(A)” SHALL BE DELETED FROM SECTION 1.02 OF THE STOCK PURCHASE
AGREEMENT.

B.             SECTION 9.01(C)(II) OF THE STOCK PURCHASE AGREEMENT SHALL BE
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“Notwithstanding the provisions of Section 9.01(c)(i): (A) the Unlimited Claims
and claims for Damages of Buyer Indemnitees resulting from liabilities and
obligations described in Section 9.01(a)(iii) shall not be subject to any such
maximum cap on the indemnification obligation of Seller and (B) indemnification
payments by Seller in respect of the Unlimited Claims and claims for Damages of
Buyer Indemnitees resulting from the liabilities and obligations described in
Section 9.01(a)(iii) shall not be considered or counted in applying any of the
provisions of Section 9.01(c)(i) regarding calculation of the Cash Cap.”

C.             THE FIRST PARAGRAPH OF SECTION 9.04(D)(IV) OF THE STOCK PURCHASE
AGREEMENT (I.E., THE PARAGRAPH UP TO SECTION 9.04(D)(IV)(X)) SHALL BE AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“the Indemnifying Parties covenant that they will pay, as appropriate: (A) the
portion of the Proposed Settlement Amount that both (1) exceeds the Aggregate
Basket, if applicable to Indemnitee and such claim or Proceeding, taking into
account all previous Damages that Buyer and Seller reasonably agree have been
incurred by Buyer Indemnitees and would have been indemnified pursuant to
Section 9.01(a), but for the provisions of Section 9.01(b), and (2) is less than
the remaining portion of the Cash Cap, if applicable to Indemnitee and such
claim or Proceeding, taking into account all previous indemnity payments by the
Indemnifying Parties pursuant to Sections 9.01(a)(i), (iv) and (v) (the portion
of the Proposed Settlement Amount that satisfies both clause (1) and clause (2),
above, is the “Indemnifiable Amount”), if the Indemnifiable Amount exceeds the
remaining portion of the Proposed Settlement Amount (the “Unindemnifiable
Amount”); or (B) one-half of the Proposed Settlement Amount (the “Half Amount”),
if the Unindemnifiable Amount equals or exceeds the Indemnifiable Amount,

then the liability of the Indemnifying Parties with respect to such claim or
Proceeding shall be determined as follows:”

D.             SECTION 9.04(G)(X) OF THE STOCK PURCHASE AGREEMENT SHALL BE
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“if the amount of such final judgment, arbitration order or settlement payable
by the Buyer Indemnitees (the “Ultimate Amount”) is less than or equal to the
remaining portion of the Cash Cap, taking into account all

 

 

2

--------------------------------------------------------------------------------


 

previous indemnity payments by Seller pursuant to Sections 9.01(a)(i), (iv) and
(v) (the “Unused Cap”), the Seller’s liability under this Article IX with
respect to such claim or Proceeding shall equal the greater of (1) the portion
of the Ultimate Amount for which Seller would be liable pursuant to this Article
IX (including, without limitation, Section 9.01(b), taking into account all
previous Damages that Buyer and Seller reasonably agree have been incurred by
Buyer Indemnitees and would have been indemnified pursuant to Section 9.01(a),
but for the provisions of Section 9.01(b)) and (2) one-half of the Ultimate
Amount; and”


3.             STATUS OF AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, IN AMENDMENT NO. 1 DATED OCTOBER 20, 2000, IN AMENDMENT TO STOCK
PURCHASE AGREEMENT DATED OCTOBER 27, 2000, IN AMENDMENT NO. 2 TO STOCK PURCHASE
AGREEMENT DATED MAY 25, 2001 AND IN AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT
DATED OCTOBER 19, 2001, ALL OF THE TERMS AND CONDITIONS OF THE STOCK PURCHASE
AGREEMENT REMAIN IN FULL FORCE AND EFFECT AND FULLY BINDING UPON AND ENFORCEABLE
AGAINST THE PARTIES THERETO.


4.             MISCELLANEOUS.  THIS AMENDMENT MAY BE EXECUTED IN TWO (2) OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AMENDMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO, AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES.  THIS AMENDMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.  WITH
RESPECT TO THE PARTIES’ RIGHTS AND OBLIGATIONS UNDER THIS AMENDMENT, THIS
AMENDMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY STATE’S OR JURISDICTION’S CHOICE
OF LAWS PRINCIPLES TO THE CONTRARY.  THE HEADINGS OF THE SECTIONS IN THIS
AMENDMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AMENDMENT.

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AFTERMARKET TECHNOLOGY CORP.

 

 

 

 

By:

/s/ Barry C. Kohn

 

Name:  Barry C. Kohn

 

Title:  Chief Financial Officer

 

 

 

 

ATC DISTRIBUTION GROUP, INC.

 

 

 

 

By:

/s/ Robert Fitzsimmons

 

Name:  Robert Fitzsimmons

 

Title:  Vice President

 

 

4

--------------------------------------------------------------------------------